Citation Nr: 0121066
Decision Date: 08/17/01	Archive Date: 09/12/01

Citation Nr: 0121066	
Decision Date: 08/17/01    Archive Date: 08/27/01	

DOCKET NO.  97-01 602 	)	DATE AUG 17, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran's fee-basis outpatient medical care 
authorization card was properly canceled.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel




INTRODUCTION

The veteran served on active duty from July 1948 to May 1954.

The veteran has been granted service connection for bronchial 
asthma, evaluated as 60 percent disabling, coronary artery 
disease with hypertension, evaluated as 30 percent disabling, 
and osteoporosis of the cervical spine, evaluated as 
0 percent disabling, for a combined evaluation of 70 percent.  
He has also been granted a total rating by reason of 
individual unemployability.

The veteran has basic eligibility for outpatient care from 
the Department of Veterans Affairs (VA) and for a period of 
time, received outpatient care from private physicians at VA 
expense under a fee-basis program.  In April 1996, the agency 
of original jurisdiction, the VA Medical Center in Marion, 
Illinois, (AOJ) terminated the veteran's fee-basis outpatient 
treatment, determining that it was medically feasible for the 
veteran to receive his medical treatment directly at a VA 
medical facility.  The AOJ indicated that the veteran was 
able to travel to the local VA medical facility for needed 
dental treatment, and that his medical appointments could be 
scheduled on the same dates as his scheduled dental 
appointments.  The veteran appealed this determination.

In a decision in December 1998, the Board dismissed the 
appeal for lack of jurisdiction.

In January 1999, a Motion for Reconsideration of that 
decision was filed with the Board.  Reconsideration of the 
decision was ordered in February 2000 by the authority 
granted to the Chairman in 38 U.S.C.A. § 7103 (West 1991).  
The decisions issued following the reconsideration order 
supercede and replace the Board decision of December 1998.  

In June 2000, the Board remanded the case to obtain copies of 
the veteran's medical treatment records, to associate the 
veteran's medical administration service folder with the 
present claims files, to make arrangements for a special 
examination of the veteran to determine whether his service-
connected disabilities and his health status precluded travel 
to a local VA medical facility, and to advise the veteran 
that he could submit medical evidence supporting his 
contentions.

Thereafter, extensive treatment reports beginning in 1994 
were associated with the present claims file.  The medical 
administration service folder was not associated with the 
claims file.  The veteran was not sent a separate letter 
advising him that he could submit additional medical evidence 
to support his contentions.  Finally, another VA examination 
was not conducted.  

The AOJ did review the treatment reports received.  Such 
reports showed that the veteran had been going to various VA 
medical facilities, including the one in Marion, Illinois, on 
a sustained and repetitive basis, the AOJ noting at least 150 
visits in a 4 to 5 year period.  The AOJ determined that the 
number and frequency of such visits to various VA medical 
facilities demonstrated that the VA facilities were 
geographically accessible and that such facilities were 
capable of providing the care and services that the veteran 
required.  Accordingly, the AOJ denied the veteran's claim, 
without responding to the remainder of the Board's remand, as 
previously noted.  The AOJ did send the veteran a 
supplemental statement of the case explaining the additional 
evidence received and the reasons for its decision.  The 
veteran did not respond.  The case was then returned to the 
Board.

The case will now be decided by an enlarged panel of the 
Board consisting of members who did not participate in the 
December 1998 Board decision.  The present decision by the 
enlarged panel will be based on a de novo review of the 
record and will replace the decision of December 1998.


FINDINGS OF FACT

1.  For a period of time, the veteran received outpatient 
care from a private physician at VA expense under a fee-basis 
program.

2.  In April 1996, the AOJ terminated the veteran's fee-basis 
outpatient treatment, determining that it was medically 
feasible for the veteran to receive his medical treatment 
directly at a VA medical facility.

3.  Since mid-1996, the veteran has visited VA clinics and 
medical facilities repeatedly for all kinds of medical 
treatment, including treatment for his service-connected 
disabilities, treatment for nonservice-connected 
disabilities, and routine dental and eye examinations.

4.  VA medical facilities are capable of providing the care 
and services that the veteran requires.

5.  VA medical facilities are not geographically 
inaccessible, as the veteran has made over 150 trips since 
mid-1996 to appropriate VA medical facilities for routine and 
non-routine medical needs.


CONCLUSION OF LAW

The termination of the veteran's fee-basis outpatient 
treatment arrangement was proper.  38 U.S.C.A. §§ 1701, 1703 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran has maintained that he has extreme 
difficulty reaching the nearest VA medical facility since it 
is some 90 miles from his home.  The veteran has also 
maintained that a physician at a VA medical facility, 
Dr. Octaviana, agreed with him that his health precluded 
travel to a VA facility and that a fee-basis arrangement 
would be best for him.  After the Board's remand in June 2000 
and the last supplemental statement of the case issued to the 
veteran in August 2000, the veteran's representative has 
noted that the AOJ did not comply with all of the Board's 
remand instructions.  Specifically, the veteran's 
representative noted that the veteran's medical 
administration folder was not obtained and associated with 
the present file, the veteran was not advised that he could 
submit additional medical and other evidence to support his 
contentions, and the requested special examination of the 
veteran was not accomplished.  The veteran's representative 
requested that the case be remanded in accordance with the 
provisions of Stegall v. West, 11 Vet. App. 268 (1998).

The U. S. Court of Appeals for Veterans Claims (the Court) 
has determined that the Board has jurisdiction to review a 
veteran's eligibility for outpatient treatment, and some 
aspects of the veteran's eligibility for fee-basis treatment.  
Meakin v. West, 11 Vet. App. 183 (1998).  The Court stated 
that a fee-basis card is provided when either (1) VA 
facilities are geographically inaccessible, or (2) VA 
facilities are not capable of providing the care or services 
that the veteran requires.  The Court decided that a 
determination as to an applicant's eligibility for fee-basis 
outpatient care must necessarily include a factual 
determination as to whether the criteria for either "prong" 
(1) or (2) have been met.  The Court decided that 
determinations whether either "prong" (1) or (2) have been 
met are not medical determinations; that is, are not 
determinations relating to the need for or nature of specific 
treatment.

In this regard, pertinent VA administrative guidelines state 
that geographically inaccessible refers to a location of the 
veteran's permanent residence which is so remote from a VA 
facility that it would be uneconomical to transport the 
veteran to a VA facility.  Distance does not, by itself, 
constitute geographic inaccessibility.  The combined cost of 
travel and care in a VA facility as compared to fee-basis 
care will be the determining basis.  A cost comparison is 
required to determine whether fee basis medical care or VA 
care is more economical.

In this case, the veteran lives in Fairfield, Illinois.  He 
had received outpatient care from private physicians at VA 
expense under a fee-basis program for a period of time.  In 
April 1996, the AOJ terminated this fee-basis arrangement, 
determining that it was medically feasible for the veteran to 
receive his medical treatment directly at VA medical 
facilities.

Thereafter, VA outpatient treatment reports show that the 
veteran began to make numerous, repetitive visits to VA 
medical facilities at various sites, including the VA Medical 
Center at Marion, Illinois, for treatment of various 
disorders, service connected and nonservice connected, as 
well as routine dental and eye examinations.  The AOJ 
determined that he had made at least 150 visits to various  
VA facilities since mid-1996 for such services.

The VA outpatient treatment reports from the VA medical 
facility in Marion, Illinois show that the veteran began 
periodic visits for examinations and treatment for his 
service-connected disabilities in June 1996.  In September 
1996, he inquired about obtaining such treatment at a local 
medical facility, and the clinic nurse instructed him that if 
he wanted treatment locally he would have to pay for it 
himself.  Thereafter, he continued to use the VA medical 
facilities in Marion, Illinois on a regular basis.  He was 
seen at a VA Clinic in Mount Vernon, Illinois (about 30 miles 
from his home) in 1997, but requested referral back to the VA 
Medical Center in Marion, Illinois.  In October 1999, the 
veteran was seen at the John Cochran VA Medical Center in St. 
Louis (about 110 miles from his home) and it was noted that 
he drove himself.  In March 2000, on a surgery consultation 
visit, the veteran reported that his activity was limited by 
dyspnea on occasion.  He reported that on most days he worked 
his land, including tending a garden and mowing approximately 
8 acres using a tractor.

The veteran and his representative have expressed no 
disagreement with the finding that VA facilities are, in 
fact, capable of providing the care and services that the 
veteran requires.  The record does indicate that the veteran 
has availed himself of several VA facilities, and they are, 
in fact, capable of providing the care and services that the 
veteran requires.  Thus, the veteran does not meet the 
criteria under "prong" (2) for a fee-basis card.

Rather, the veteran has contended that VA facilities are 
geographically inaccessible.  However, since the veteran has 
traveled to various VA facilities by himself on many 
occasions, and has received extended and repeated medical 
attention at various VA medical facilities which are not an 
extreme distance from his home, the overwhelming and 
unequivocal evidence demonstrates that VA facilities are 
geographically accessible.  Basically, the overwhelming 
weight of the evidence received from the medical records 
which have been furnished demonstrates that the veteran is 
receiving much more substantial benefit from VA medical 
facilities that are not local to him than he could receive 
locally.  He is averaging a visit nearly every 10 days over 
the last 4 years, and the evidence demonstrates that he is 
able to drive himself at times.  The sheer number of the 
veteran's recent visits indicate that VA medical facilities 
are very accessible on a geographical basis, regardless of 
the distance to some of them (a maximum of about 110 miles).  

While the veteran requested local care in mid-1996, he has 
not repeated that request thereafter.  The veteran is 
physically able to take care of his land, and he has been 
able to physically travel to various VA medical facilities on 
a sustained basis for both routine and nonroutine care.  The 
veteran has not indicated, and the evidence does not show, 
that it would be, or has been, an undue economic burden for 
him to receive VA care at VA medical facilities which are not 
local.  Clearly, when considering the number of visits to VA 
medical facilities beginning in mid-1996, it would be most 
economical to treat the veteran in such VA facilities, rather 
than pay numerous fees for multiple examinations and 
treatments to private physicians and other health care 
providers.  Comparing the cost benefits to VA and to the 
veteran, the overwhelming and unequivocal evidence 
demonstrates that VA facilities are geographically accessible 
to the veteran.

The veteran's representative has raised the question of 
whether the case should be remanded for full compliance with 
the previous remand of the Board in June 2000.  The 
representative has cited Stegall v. West, supra, in 
requesting such remand.  The representative also noted the 
recent enactment of the Veterans Claims Assistance Act of 
2000.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) which, in effect, 
amends the law relating to the duty to assist, and the need 
for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits.  The law also 
eliminated, in essence, the need to establish that a claim 
was well grounded.  The law applies to all claims pending on 
the date of enactment.  Pursuant to the VCAA, there is now an 
expanded duty to assist the veteran in claims development.

In this case, the AOJ has met its duty to assist under the 
VCAA.  By virtue of the statement of the case, the Board's 
remand, and the supplemental statement of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the medical and lay 
evidence necessary to substantiate the claim.  The veteran 
was provided notice in the Board's recent remand that he 
could submit additional medical and other evidence to support 
his contentions.  He did not respond with any additional 
evidence or even any comments after the remand or the 
supplemental statement of the case.  

The question becomes whether the AOJ failure to complete all 
the development requested in the June 2000 remand has 
resulted in a record which fails to meet the expanded duty to 
assist the veteran and the provisions in Stegall v. West, 
supra.

The Court in Stegall v. West, supra, was considering a 
factual situation which is quite different from the current 
appeal.  In that decision it was determined that where a 
veteran's prior medical examination was inadequate for rating 
purposes and the Board had remanded the case for another 
examination, the regional office failure to comply and 
provide another examination was fatal.  Such lack of 
compliance necessitated that the case again be remanded to 
comply with the Board's remand order.  It was not the lack of 
compliance with the remand instructions by itself which was 
the determining factor for the Court, but the fact that the 
Board in its remand order had requested certain information 
which was necessary for the adjudication of the claim.  
Without the new examination, the evidence did not contain 
sufficient detail to rate the veteran's service connected 
disability.  

In the present case, the AOJ did affiliate the veteran's 
extensive treatment records with the present claims file.  
Those extensive outpatient and hospital treatment reports 
demonstrate that the veteran failed to meet the criteria for 
retention of the fee-basis card.  His frequent and numerous 
visits to various VA medical facilities since mid-1996, many 
of which were for routine health care, are simply 
inconsistent with his argument that the VA facilities were 
inaccessible.  The veteran was able to drive himself at 
times, and there are notations in the outpatient treatment 
reports concerning the amount of work that he was able to 
perform.  The sheer number of the veteran's visits indicate 
that VA medical facilities are very accessible on a 
geographical basis.  Comparing the cost benefits to VA and to 
the veteran, the overwhelming and unequivocal evidence 
demonstrates that VA facilities are geographically accessible 
to the veteran.

In view of the overwhelming nature of such factual evidence, 
there is no need for a special examination of the veteran for 
a medical opinion on what is essentially a factual question.  
Ability to travel and accessibility to VA facilities have 
been overwhelmingly established by the extensive clinical 
records furnished.  The veteran has traveled, up to 
approximately 110 miles, from his home to various clinics, 
for routine as well as necessary and specialized medical 
examinations and treatment on numerous occasions over a 
prolonged period of time.  The cost basis has been weighed 
also.  The sheer number of the veteran's visits indicate that 
VA medical facilities are very accessible, without being a 
burden on his health.  Certainly, nothing in the numerous 
outpatient reports over a substantial period of time 
indicates that any physician has suggested that the veteran's 
visits and travel are contraindicated or otherwise harmful to 
his health.  Thus, a VA examination is no longer considered 
necessary to comply with the duty to assist the veteran in 
the development of facts pertinent to his claim.  In 
addition, there is nothing in the medical administration file 
which is needed in view of the nature of the present record.  
The information that was received from the veteran's 
treatment records is of such probative value (and 
overwhelming weight) that a VA examination and the veteran's 
medical administration file are unnecessary for adjudication 
of the veteran's claim.  Accordingly, the Board concludes 
that, even without an examination or the medical 
administration file, the present record contains sufficient 
and overwhelming detail to evaluate the veteran's claim.  
Stegall v. West, supra.

Finally, Dr. Octaviana, is not currently in the VA system and 
is not available.  The Board cannot substantiate that Dr. 
Octaviana actually informed the veteran that his health 
precluded travel to a VA facility and that a fee-basis 
arrangement would be best for him.  However, as found in this 
opinion, the overwhelming and unequivocal evidence 
demonstrates that VA facilities are geographically accessible 
to the veteran.  The sheer number and nature of the veteran's 
visits indicate that VA medical facilities are very 
accessible, without being a burden on his health.  The 
veteran was advised in the remand of June 2000 that he could 
submit medical and other evidence supporting his contention 
about the statement by Dr. Octaviana or its substance.  The 
veteran has failed to respond, and, in fact, has not provided 
any further correspondence since his appeal in August 1996.  
Thus, the Board concludes that the case does not violate the 
dictates in Stegall v. West, supra, in regard to this portion 
of the Board's remand of June 2000. 

Clearly, all of the requested development by the Board has 
not been accomplished.  However, the Board has determined 
that a further attempt to obtain such information would be 
futile and is unnecessary since there is no reasonable 
possibility existing that such assistance would aid in 
substantiating the claim.  The supplemental statement of the 
case informed the veteran of the nature of those records 
found within the files which were furnished, and provided an 
opportunity to respond.  Accordingly, the Board finds that 
another remand of the case is unnecessary and would be 
fruitless.  Under these circumstances, in this case, the AOJ 
has met its duty to assist under the VCAA.  



ORDER

The veteran's fee-basis outpatient medical care authorization 
card was properly canceled.  The benefit sought on appeal is 
denied.



			
	RENÉE M. PELLITIER	SHANE A. DURKIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 



Citation Nr: 9837100	
Decision Date: 12/21/98    Archive Date: 12/30/98

DOCKET NO.  97-01 602	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether the veterans fee-basis outpatient medical care 
authorization card was properly canceled.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to May 1954.

This appeal apparently stems from an April 1996 decision of 
the VA Medical Center (VAMC) in Indianapolis, Indiana, which 
terminated the veterans fee-basis outpatient treatment.  
Although the Medical Administration Service folder was not 
forwarded to the Board of Veterans Appeals (Board), the May 
1996 statement of the case appears to present the pertinent 
facts in this case adequately.  Since this case must be 
dismissed on jurisdictional grounds, as discussed below, the 
Board finds it unnecessary to remand to obtain that folder.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that it is inconvenient for 
him to be treated at the VAMC that was designated for his 
care, and that therefore his fee-basis card should not be 
canceled.  Specifically, he asserts that he was found to be 
too ill to travel to that VAMC.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the Board does not have 
jurisdiction to review the decision to terminate the 
veterans fee-basis outpatient status, and that the appeal 
should, therefore, be dismissed.


FINDINGS OF FACT

1.  The veteran has basic eligibility for outpatient care 
from the VA and, for a period of time, received private 
outpatient care at the expense of the VA under the fee-basis 
program; service connection is in effect for chronic 
bronchial asthma, rated as 60 percent disabling, and for 
coronary artery disease--hypertension, rated as 30 percent 
disabling.  The veteran has also been found entitled to a 
total rating for compensation purposes based on individual 
unemployability.

2.  In April 1996, the VAMC of original jurisdiction canceled 
the veterans fee-basis status, determining that it was 
medically feasible for the veterans medical needs to be met 
by an available VA medical facility.


CONCLUSION OF LAW

The matter of the veterans entitlement to fee-basis 
outpatient care does not involve a question affecting his 
eligibility for a benefit, and is not within the scope of 
38 U.S.C.A. § 511.  38 U.S.C.A. §§ 511, 7104(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.101(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans Appeals has jurisdiction to decide all 
questions in a matter which, under 38 U.S.C.A. § 511(a) is 
subject to decision by the Secretary.  The Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary.  38 U.S.C.A. §§ 511, 7104.  While 
questions such as a veterans legal eligibility for 
hospitalization, domiciliary care or outpatient treatment 
clearly are within the Boards jurisdiction, what must be 
considered here is whether or not medical determinations, 
such as determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are adjudicative matters and are also within the 
Boards jurisdiction.

These medical determinations involve the need for or 
nature of medical treatment rather than the 
eligibility for medical treatment.  Under the legal 
authority and guidelines, veterans who are eligible for 
outpatient treatment from the VA generally must receive it 
directly at agency operated clinics, although, in limited 
instances, some of these veterans may be authorized to 
receive their treatment from private sources at VA expense, 
i.e. fee-basis care.  The fee-basis program is administered 
by the Veterans Health Administration (VHA).  This branch of 
the VA is comprised of hospitals, doctors, etc., and is 
vested with the basic responsibility of providing outpatient 
treatment and other forms of health care to eligible 
veterans.  The VA medical personnel of local medical 
facilities are responsible for deciding whether to grant or 
terminate fee-basis status pursuant to their guidelines and 
legal authority.

In this case, VHA determined that, as of April 1996, the 
veteran was no longer in need of fee-basis care as his 
medical needs could be met by accessible VA medical 
facilities which are available for his care and use.  The 
same factual situation, the termination of fee-basis care 
based on the determination that the VA medical facility could 
provide the medical services the veteran required, was 
presented in VAOPGCCONCL 3-95 (O.G.C. Concl. 3-95).  In 
response to the question Does the Board of Veterans 
Appeals (Board) have jurisdiction to decide a veterans 
appeal of a medical center decision denying the veterans 
request for fee-basis (contract) care? the General Counsel 
stated in that opinion:

Prior to enactment of the VJRA [Veterans 
Judicial Review Act in 1988], the law 
limited the Boards jurisdiction to the 
review of questions on claims involving 
benefits.  A claim involving benefits 
referred to a veterans claim that he or 
she was eligible for a benefit, and the 
Board restricted itself to reviewing such 
eligibility determinations.  The VJRA 
amended the jurisdiction statute to 
permit Board review of any question 
that affects the provision of 
benefits.  In our view, Congress 
intended the amendments to be an 
expansion of the Boards jurisdiction.  
However, the expansion of jurisdiction 
did not change the requirement that 
questions coming before the Board must 
arise in the context of a veterans claim 
that he or she is eligible for benefits.

The VJRA did not grant veterans a right 
to question all of the day-to-day 
decisions regarding how VA actually 
provides benefits, and did not grant the 
Board jurisdiction to hear appeals from 
decisions on such questions.  That is 
because those day-to-day decisions do not 
effect [sic] whether a veteran is or is 
not eligible for a benefit.  As 
explained below, to read the law 
otherwise would lead to completely absurd 
results.  It is a fundamental rule of 
statutory construction that laws should 
not be read to achieve absurd outcomes.  
U.S. v. Brown, 333 U.S. 18, 92 L.Ed.2d 
442, 68 S.Ct. 376 (1948); U.S. v. Bryan, 
339 U.S. 323, 94 L.Ed.2d 884, 70 S.Ct. 
724 (1950); U.S. v. Moore, 423 U.S. 122, 
46 L.Ed.2d 333, 96 S.Ct. 335 (1975); 
United States v. Tighe, 551 F.2d 18 (3rd 
Cir. 1977).

To illustrate why the jurisdiction 
statute should not be read literally to 
allow appeals from all decisions VA 
officials make which affect benefits, 
consider the question of whether the 
Board should review appeals from medical 
determinations.  The Board is completely 
ill equipped to consider such matters, 
and it would be inappropriate for it to 
be involved.  Sections 1710 and 1712 of 
title 38, United States Code, authorize 
VA to provide veterans with hospital and 
nursing home care, and outpatient medical 
services which the Secretary determines 
[are] needed.  The Secretary has 
delegated the authority to make those 
medical need determinations to the Under 
Secretary for Health who has redelegated 
the authority to health-care 
professionals responsible for treating 
patients.  See:  38 C.F.R. § 2.6(a); VA 
Manual M-1, Part I, Sections 4.25 and 
16.05[.]  Treatment determinations 
involving the need for or appropriateness 
of a particular type or course of care or 
procedure may only be made by medical 
professionals.  Adjudicators lack the 
expertise to make such medical 
determinations.  More importantly, those 
determinations are ordinarily and 
necessarily made at the time treatment is 
sought.  Treatment decisions cannot await 
a ruling by an adjudicative body.  It is 
for that reason that the implementing 
regulation governing the Boards 
jurisdiction has long provided that it 
has no jurisdiction to make medical 
determinations.  See:  38 C.F.R. 
§ 20.101(b).  Congress clearly could not 
have intended the Board to have 
jurisdiction to review medical decisions 
of that nature (footnote omitted).

The efficacy of this rationale is born 
out when the possibility of Board 
revision of medical decisions is taken to 
its logical extreme.  The day to day 
provision of health care to an ill or 
disabled veteran can require literally 
dozens of decisions, all of which 
affect the provision of health care 
benefits.  Decisions may involve matters 
ordinarily considered quite major, such 
as whether to treat the veteran on an 
inpatient or outpatient basis, or whether 
the best treatment is surgery, or 
medication.  The decisions may also be 
more minor in nature.  For example, a 
nursing assistant must decide when to 
change a bedpan, or when to change the 
sheets, and facility managers must decide 
when it is appropriate to have visiting 
hours.  Although it may seem ridiculous, 
individual patients would likely contest 
even those relatively minor decisions if 
given the opportunity.  To permit that 
would be ridiculous.  There is no logical 
difference between such major and 
trivial medical decisions.  Congress 
could not have intended to inject the 
Board into such fundamental decisions 
about how health care is provided by VA.

Department officials must also make many 
decisions regarding patient care which 
are essentially economic in nature.  
They must determine the most cost-
effective or efficient way to deliver 
care.  For example, the decision to have 
a nurse practitioner deliver a certain 
type of care, rather than a physician, 
may be an economic decision.  Similarly, 
decisions regarding whether to provide 
care on an inpatient or outpatient basis 
can be economic.  To use a generic drug 
rather than a brand name drug is an 
economic decision, as is the decision to 
use a conservative treatment approach 
before turning [to] the use of a high 
tech piece of equipment.  Decisions of 
that nature certainly affect the 
provision of benefits, and they are 
decisions that some patients may wish to 
contest in the belief that cost is no 
object in regard to their health care.  
However, we do not believe Congress could 
have intended to grant the Board 
jurisdiction to review such economic 
decisions.  Moreover, to grant the Board 
such jurisdiction would effectively allow 
the Board, an adjudicative body, to make 
fundamental decisions regarding the 
allocation of resources in the VA health-
care system.  Congress certainly did not 
intend that when it enacted the VJRA.

O.G.C. Concl. 3-95, at 4-6.


The Board has determined that whether an individual veteran 
is directly treated at a local VA medical facility, or 
indirectly treated through a fee-basis arrangement, is a 
question of medical management and is within the sole 
administrative discretion of the Veterans Health 
Administration.  The VA General Counsel, in O.G.C. Concl. 3-
95, concluded that a determination regarding whether or not 
to furnish fee-basis care does not involve a question 
affecting the veterans eligibility for a benefit, the denial 
of which could be appealable to the Board.  Consequently, the 
Board does not have jurisdiction to determine the question in 
this case as to whether the veterans fee-basis status was 
properly canceled.


ORDER

The appeal is dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
